        Case 5:21-cv-00007 Document 12 Filed on 03/26/21 in TXSD Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   LAREDO DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
                           Plaintiff,            §
                                                 §
v.                                               §          CASE NO. 5:21-CV-007
                                                 §
49.71 ACRES OF LAND, MORE OR LESS,               §
SITUATE IN WEBB COUNTY, STATE                    §
OF TEXAS; AND EMERALD                            §
RIVERVIEW DEVELOPMENT, LTD.                      §
                                                 §
                          Defendants.            §


PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS AND, SUBJECT
    THERETO, MOTION FOR STAY, ORIGINAL ANSWER, OBJECTIONS AND
   DEFENSES AND PLAINTIFF’S MOTION TO STRIKE IMPROPER PLEADING
______________________________________________________________________________

           The United States of America (“Plaintiff”), through the undersigned counsel, opposes

Defendant’s Motion to Dismiss and, Subject Thereto, Motion for Stay, Original Answer,

Objections and Defenses (“Defendant’s Motion”). Additionally, pursuant to Rules 12(f) and

71.1(h) of the Federal Rules of Civil Procedures, and Local Rule 7.1, Plaintiff cross-moves the

Court to strike all portions of Defendant’s Motion that the Court finds legally insufficient.

I.         FACTS AND PROCEDURAL HISTORY

           On January 12, 2021, Plaintiff initiated this condemnation proceeding to acquire a

temporary easement on a 49.71-acre land in Webb County, Texas, identified as Tract LRT-LRN-

R1024E (hereinafter “Subject Property”), by filing the Declaration of Taking. 1 On February 9,




1
    Dkt. Nos. 1 & 2.
                                                 1
        Case 5:21-cv-00007 Document 12 Filed on 03/26/21 in TXSD Page 2 of 15




2021, Plaintiff filed the Waiver of Service of Judicial Process executed by Defendant’s counsel. 2

On February 22, 2021, the Court issued an order scheduling the Initial Pre-trial and Scheduling

Conference for April 27, 2021. 3 On March 5, 2021, Defendant filed Defendant’s Motion arguing

that (1) Plaintiff’s Declaration of Taking fails to include a proper description of the property to

be condemned; (2) any claim for a taking for the purpose of building “fencing” or “vehicle

barriers” is now moot; (3) Plaintiff has failed to rely on valid authority for the taking; (4)

Plaintiff has failed to identify proper funds to be utilized for the taking; and (5) Plaintiff failed to

follow requisite statutory procedure by negotiating in good faith, and therefore, lacks the

authority to begin condemnation proceedings. 4

II.        ARGUMENT AND AUTHORITY

           Plaintiff opposes Defendant’s Motion and moves to strike Defendant’s pleading based on

the following:

           A.     Response to Motion to Dismiss

1.         Federal eminent domain proceedings are governed by Rule 71.1 of the Federal Rules of

Civil Procedure. Under this Rule, “[a] defendant that has an objection or defense to the taking

must serve an answer.” Fed. R. Civ. P. 71.1(e). Any “objections and defenses not stated in its

answer” are considered as waived and “[n]o other pleading or motion asserting an additional

objection or defense is allowed.” Id.

2.         Here, Defendant raised its objections, defenses, or arguments against the taking in the

form of a motion to dismiss, which is legally impermissible. See Fed. R. Civ. P. 71.1(e); see also

United States v. 0.996 Acres of Land, No. CV B-09-077, 2009 WL 10691340, at *2 (S.D. Tex.


2
    Dkt. No. 5.
3
    Dkt. No. 6.
                                                   2
      Case 5:21-cv-00007 Document 12 Filed on 03/26/21 in TXSD Page 3 of 15




Aug. 4, 2009) (“Federal Rule of Civil Procedure 71.1(e) does not permit the filing of a motion to

dismiss in a condemnation action and [defendant]’s motion to dismiss is dismissed as improperly

filed.”). As such, the Court should dismiss Defendant’s Motion.

3.      In addition to filing an improper motion to dismiss, Defendant’s objections, defenses, or

arguments are legally impermissible and meritless due to the following reasons:

             a. The Declaration of Taking Provides a Sufficient Description to Identify the
                Property

4.      Defendant claims Plaintiff has failed to include a sufficient land description pursuant to

40 U.S.C. § 3114. 5

5.      Contrary to Defendant’s claim, Plaintiff has included sufficient description of the Subject

Property in the Declaration of Taking by providing the abstract and Porcion numbers, the name

of the survey, the tax parcel ID, and a map of the Subject Property. 6 The tax parcel ID identifies

a distinct 49.71-acre tract in Webb County, Texas that is owned by Defendant. 7 It is also

associated with a unique Geographic ID that further assists with the identification of the Subject

Property and its parent tract. 8

6.      While arguing that the description is insufficient to identify the Subject Property,

Defendant identified and claimed ownership of a “residual tract created by natural river flow

forces and presently existing between said Share 1 and the Rio Grande Riverbank water edge,

recorded in Volume 492, Page 745, Deed Records of Webb County Texas.” 9 To be noted, this

residual tract is one and the same as the Subject Property, which is a distinct 49.71-acre tract


4
  Dkt. No. 8.
5
  Dkt. No. 8 at 2.
6
  Dkt. No. 2, Schedules C& D.
7
  Ex. 1. Tax Records for tax parcel ID 395120.
8
  Id.
                                                 3
      Case 5:21-cv-00007 Document 12 Filed on 03/26/21 in TXSD Page 4 of 15




located within in the 1319.40-acre parent tract owned by Defendant. 10 Clearly, Defendant was

able to identify the Subject Property, which undermines Defendant’s claim that Plaintiff’s

description is insufficient to identity the Subject Property.

7.      Moreover, Defendant admits that Schedules “C” and “D” of the Declaration of Taking,

which contain the description of the Subject Property, “appear to accurately identify the Property

owned by [Defendant].” 11

8.      Based on the foregoing reasons, the Court should deny Defendant’s Motion. If the Court

finds the description in Schedules “C” and “D” insufficient, Plaintiff respectfully seeks the

Court’s leave to amend its pleading pursuant to Rule 15(a)(3) of the Federal Rules of Civil

Procedure.

             b. Defendant’s Argument That “Any Claim for a Taking for the Purpose of Building
                ‘Fencing’ or ‘Vehicle Barriers’ is Now Moot” is Meritless


9.      Defendant has failed to show how the right of entry sought by the United States is moot

under the Proclamation on the Termination of Emergency With Respect to the Southern Border

of the United States and Redirection of Funds Diverted to Border Wall Construction (hereinafter

“Proclamation”). 12

10.     Through the Proclamation, President Joseph R. Biden has directed, inter alia, a pause on

“each construction project on the southern border wall,” a pause on the obligation of funds

relating to the project, and assessments of various aspects of the border wall project. 13



9
  Dkt. No. 8 at 1.
10
   Ex. 2. Special Warranty Deed, Document # 999440, Volume 2557, Page 823 of the real property records of Webb
County, recorded on April 3, 2008.
11
   Dkt. No. 8 at 6−7.
12
   See Proclamation No. 10142, 86 Fed. Reg. 7225 (Jan. 27, 2021) (hereinafter “Proclamation”).
13
   Id.
                                                      4
        Case 5:21-cv-00007 Document 12 Filed on 03/26/21 in TXSD Page 5 of 15




Nonetheless, the Proclamation left open the possibility that some aspects of the project may

resume. 14

11.        At this time, the Secretary of Homeland Security has not shed light on the future of the

border wall or the road project. To categorize the Declaration of Taking filed by the United

States as moot is premature at this time.

12.        Accordingly, the Court should find that Plaintiff has stated a viable claim of relief. See

FED. R. CIV. P. 12(b)(6). Further, the Court should dismiss Defendant’s Motion as Defendant

has prematurely sought to dismiss this condemnation action.

               c. Plaintiff Relies on Valid Authority for the Taking

13.        Defendant argues that the Court should dismiss this action because Plaintiff has not

established that the Subject Property is “essential” under section 8 U.S.C. § 1103(b).

14.        However, the issue of whether the Subject Property is essential involves a nonjusticeable

issue. See United States v. 162.20 Acres of Land, More or Less, Situated in Clay Cty., State of

Miss., 639 F.2d 299, 303 (5th Cir. 1981) (“A perusal of cases involving assertions of the defense

of lack of authority reveals that federal courts do not second-guess governmental agencies on

issues of necessity and expediency when condemnation is sought; such matters are within the

discretion of the legislature or of administrative bodies by delegation, and the concept of

justiciability limits judicial review . . . . ). Accordingly, the Court should deny Defendant’s

Motion.

               d. The Complaint and Declaration of Taking Properly Identified the Source of
                  Funding for the Taking

15.        Defendant’s argument that Plaintiff has not properly identified the source of funding for


14
     See Proclamation (“After the plan is developed, the Secretary of Defense and the Secretary of Homeland Security
                                                          5
      Case 5:21-cv-00007 Document 12 Filed on 03/26/21 in TXSD Page 6 of 15




the taking is meritless. 15

16.      Plaintiff has properly identified the source of funding for the taking in the Declaration of

Taking by citing, inter alia, the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, which provides:

         For necessary expenses of U.S. Customs and Border Protection for procurement,
         construction, and improvements, including procurements to buy marine vessels, aircraft,
         and unmanned aerial systems, $2,281,357,000, of which $846,343,000 shall remain
         available until September 30, 2020, and of which $1,435,014,000 shall remain available
         until September 30, 2022.

17.      While making the argument that Plaintiff’s source of funding expires on September 30,

2020, Defendant failed to inform the Court that there is over 1.4 billion dollars available to the

U.S. Custom and Border Protection for procurement, construction, and improvements until

September 30, 2022, with 38 million dollars designated specifically for “border barrier planning

and design.” Id.; Public Law 115-141, div. F, tit. II, 132 Stat. 616, Sec. 230 (a). Accordingly, the

Court should deny Defendant’s Motion on this ground.

             e. Negotiation is Not a Prerequisite for the Filing of a Land Condemnation
                Proceeding and Even if it is, Plaintiff has Made Many Attempts to Negotiate but
                Defendant was not Cooperative

18.      Defendant’s argument that Plaintiff has violated 8 U.S.C. § 1103 and 42 U.S.C. § 4651

by failing to negotiate in good faith is both legally impermissible and meritless.

                  i.       8 U.S.C. § 1103 Does Not Require Negotiation Prior to the Filing of a
                           Land Condemnation Proceeding

19.      On its face, section 1103 of Title 8 does not require Plaintiff to engage in any

negotiations prior to the exercise of its eminent domain power. Rather, the section only provides

that when Plaintiff “and the lawful owner of an interest . . . are unable to agree upon a reasonable


shall take all appropriate steps to resume, modify, or terminate projects and to otherwise implement the plan.”).
                                                          6
         Case 5:21-cv-00007 Document 12 Filed on 03/26/21 in TXSD Page 7 of 15




price,” Plaintiff “may commence condemnation proceedings pursuant to section 3113 of Title

40.” 8 U.S.C. § 1108(b)(3).

20.        As such, the issue as to whether Plaintiff has engaged in prior negotiations is not a legally

permissible defense or ground for dismissal in land condemnation proceedings. See 8 U.S.C. §

1103(b); United States v. 1.04 Acres of Land, More or Less, Situate in Cameron Cty., Tex., 538

F. Supp. 2d 995, 1010 (S.D. Tex. 2008) (“The issue of whether the Government has satisfied the

requirement of negotiating with a property owner does not go to the jurisdiction of the court.”);

see also 162.20 Acres of Land, 639 F.2d at 303 (“The sole defense which may be raised against

the condemnation itself is that of lack of authority to take in the petitioner.”); Tamez v. Chertoff,

No. B-08-055, 2009 WL 10693618, at *5 (S.D. Tex. Jan. 27, 2009) (“[T]he Government may

properly file a condemnation action before compliance with the negotiation provisions of 8

U.S.C. § 1103(b), but may not receive possession prior to compliance.”).

21.        Nonetheless, should the Court interpret this section to require pre-condemnation

negotiations, Plaintiff notes that several courts have applied the bona fide effort standard. See,

e.g., 1.04 Acres, 538 F. Supp. 2d at 1011, n. 9 (“This Court foresees no difficulty in applying the

bona fide effort standard to whatever method the Government and a landowner use to meet the

negotiation requirement of 8 U.S.C. § 1103(b).”). Under this standard, “[i]t is sufficient that

negotiations proceed far enough to indicate that an agreement is impossible, and, where it is

apparent that the parties cannot agree on the amount to be paid, a formal effort to agree is not

necessary.” Id. (citations omitted); see also United States v. 23.311 Acres of Land, No. 7:19-CV-

00407, 2020 WL 4724332, at *3 (S.D. Tex. Mar. 4, 2020).



15
     Dkt. No. 8 at 4.
                                                    7
      Case 5:21-cv-00007 Document 12 Filed on 03/26/21 in TXSD Page 8 of 15




22.    Here, even if failure to comply with 8 U.S.C. § 1103 is a cognizable defense or ground of

dismissal in land condemnation proceedings, the Court should still dismiss Defendant’s Motion

because Plaintiff has fully complied with the requirements. As demonstrated below, the

undersigned attorney has made many bona fide attempts to negotiate with Defendant’s counsel

prior to filing the Declaration of Taking:

       a.      On December 21, 2020, the undersigned counsel called the office of Defendant’s

       counsel and left a message with his paralegal, asking that Defendant’s counsel call the

       undersigned attorney regarding the right of entry to the Subject Property.

       b.      On the same day, the undersigned counsel called Joe Medina, Defendant’s general

       manager, who confirmed Defendant is represented by Defendant’s attorney of record and

       agreed to inform him to contact the undersigned attorney.

       c.      On December 29, 2020, the undersigned counsel emailed Defendant’s counsel on

       the right-of-entry to the Subject Property, but never received any response.

       d.      On January 7, 2021, the undersigned counsel again called the office of

       Defendant’s counsel and left a message regarding the Subject Property. She also emailed

       him regarding the right-of-entry, but again, received no response.

       e.      On the same day, the undersigned attorney also called Mr. Joe Medina, who again

       agreed to inform Defendant’s counsel to contact the undersigned attorney.

       f.      On January 11, 2021, even after receiving no response to her calls, emails, and

       messages, the undersigned attorney made yet another attempt to contact Defendant’s

       counsel before filing the Declaration of Taking and was finally able to reach him. The

       undersigned attorney asked whether Defendant would consider granting Plaintiff the right


                                                8
      Case 5:21-cv-00007 Document 12 Filed on 03/26/21 in TXSD Page 9 of 15




       of entry or negotiate and was informed by Defendant’s counsel that Defendant had “no

       interest” in granting a right of entry and encouraged her to file this lawsuit.

23.    Considering repeated failure by Defendant’s counsel to respond to the undersigned

attorney and his express refusal to negotiate, Plaintiff believed attempts to negotiate in good faith

for a reasonable price had arrived at an impasse, which caused Plaintiff to exercise its right of

eminent domain. See 1.04 Acres, 538 F. Supp. 2d at 1011 (“A landowner . . . cannot prevent the

United States from condemning his or her property simply by refusing to sell or by being

unwilling to set a price on an interest in his or her property.”); see also Constitution Pipeline Co.,

LLC v. A Permanent Easement for 0.25 Acres, 2015 WL 12564217, *2 (NDNY Feb. 24, 2015)

(stating, in a discussion of good faith negotiations pursuant to the Natural Gas Act, 15 U.S.C. §

717f, that “[d]efendant’s disagreement with plaintiff’s valuation and his reservations about the

pipeline itself do not militate against a finding of good faith, nor does plaintiff’s alleged

statement that if defendant did not accept plaintiff’s offer, plaintiff would exercise its right of

eminent domain.”).

24.    Plaintiff further notes that its attempt to negotiate in good faith has begun prior to its

filing of the Declaration of Taking and has since continued. In fact, the undersigned attorney

inquired about Defendant’s counteroffer or proposed right-of-entry agreement on three separate

occasions after this lawsuit was filed and expressed, in no uncertain terms, that she welcomes

negotiation in order to avoid expending further judicial and party resources. To date, Defendant

has not provided any counteroffer.

25.    Based on the reasons above, the Court should deny Defendant’s Motion.




                                                  9
      Case 5:21-cv-00007 Document 12 Filed on 03/26/21 in TXSD Page 10 of 15




               ii.     Compliance of 42 U.S.C. § 4651 is Nonjusticeable in Land Condemnation
                       Proceedings

26.     Defendant’s argument that Plaintiff failed to comply with 42 U.S.C. § 4651 also lacks

merits because failure to comply with 42 U.S.C. § 4651 is not a legally valid ground of dismissal

or defense in a land condemnation action. See 42 U.S.C. § 4602(a) (“The provisions of section

4651 of this title creates no rights or liabilities and shall not affect the validity of any property

acquisitions by purchase or condemnation.”); see also United States v. 23.311 Acres of Land, No.

7:19-CV-00407, 2020 WL 4724332, at *6 (S.D. Tex. Mar. 4, 2020). Therefore, the court should

deny Defendant’s Motion on this ground.

               iii.    The Amount of Estimated Just Compensation is also Nonjusticeable

27.     As for Defendant’s argument that “Plaintiff has . . . failed to consider in the $100.00 it

estimates as just compensation the practical and monetary impacts that the easement would have

on the Property,” Plaintiff points out that the $100.00 is an estimated just compensation, which is

another nonjusticeable issue. See 40 U.S.C. § 3114(a)(5) (requiring “a statement of the amount

of money estimated by the acquiring authority to be just compensation for the land taken”)

(emphasis added); In re U.S., 257 F.2d 844, 858 (5th Cir. 1958) (“Congress plainly gave the

acquiring authority, not the courts, the function of estimating just compensation . . . .”). Further,

one of the main purposes of this condemnation lawsuit is to establish just compensation during

its proceedings. Therefore, a motion to dismiss on this ground is inappropriate and premature and

should be denied.

28.     Based on the foregoing reasons, Plaintiff prays that the Court deny Defendant’s Motion.

        B.     Response to Motion for Stay

29.     Citing the Proclamation, Defendant moved to stay the instant proceeding “pending the

                                                 10
        Case 5:21-cv-00007 Document 12 Filed on 03/26/21 in TXSD Page 11 of 15




development of a plan by DHS and USCBP to see how it affects the relief requested by

Plaintiff.” 16

30.        According to the Proclamation, such plan is to be established within sixty days of the

Proclamation, which was on March 21, 2021. 17

31.        As of the filing of this response, the undersigned counsel has not received guidance on

how to proceed in light of the Proclamation. As such, the United States is not opposed to

Defendant’s request to stay this matter and requests that the Court set a status conference for an

update on whether the United States intends to pursue this lawsuit.

           C.           Cross-Motion to Strike Pleading

32.        In addition to opposing the Defendant’s Motion, Plaintiff respectfully cross moves to

strike Defendant’s pleading insofar as it is insufficient, redundant, and immaterial and it does not

comply with Rule 8(c) of the Federal Rule of Civil Procedure.

33.        Under Rule 12 (f) of the Federal Rule of Civil Procedure, “[t]he court may strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f). “Although motions to strike a defense are generally disfavored, a

Rule 12(f) motion to dismiss is proper when the defense is insufficient as a matter of law.”

Kaiser Aluminum & Chemical Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (5th

Cir. 1982).

34.        Additionally, in order to comply with Federal Rule of Civil Procedure Rule 8(c), a party

“must plead an affirmative defense with enough specificity or factual particularity to give the

plaintiff ‘fair notice’ of the defense that is being advanced.” Woodfield v. Bowman, 193 F.3d


16
     Dkt. No. 8 at 5.
17
     Proclamation.
                                                     11
        Case 5:21-cv-00007 Document 12 Filed on 03/26/21 in TXSD Page 12 of 15




354, 362 (5th Cir. 1999). When ruling upon a motion to strike, the trial court has “‘ample’

discretion.” See In re Beef Indus. Antitrust Litig., 600 F.2d 1148, 1168 (5th Cir. 1979).

35.        In the present matter, Plaintiff moves to strike Defendant’s pleading as follows:

           a.        Part IV, ¶ 24 of Defendant’s Motion as Plaintiff began its condemnation

                     proceedings within 30 days from receipt of application at the Department of

                     Justice pursuant to 40 U.S.C. § 3113. 18

           b.        Part IV, ¶ 27, 44, 45, and 46 of Defendant’s Motion on the ground that it lacks

                     “enough specificity or factual particularity to give the plaintiff ‘fair notice’ of the

                     defense that is being advanced,” which is a violation of Federal Rule of Civil

                     Procedure Rule 8(c).

           c.        Part IV, ¶ 29 of Defendant’s Motion based on the reasons set forth in Parts I & II

                     of this instant response.

           d.        Part IV, ¶ 30, 31, 36, 44, 48 and 49 of Defendant’s Motion based on the ground

                     that they are redundant. The Court should also strike Part IV, ¶ 31 & 33 where it

                     is legally insufficient or involves a nonjusticeable issue. See 162.20 Acres, 639

                     F.2d at 303; supra Part II.

           e.        Part IV ¶ 34 and 37 of Defendant’s Motion based on the reasons set forth in Part

                     II. ¶ 28−29 of this response.

           f.        Part IV, ¶ 35 of Defendant’s Motion based on the reasons set forth in Part II of

                     this response.

           g.        Part IV, ¶ 38 of Defendant’s Motion based on the reasons set forth in Part II ¶ 27



18
     See Dkt. No. 2 at 2.
                                                       12
Case 5:21-cv-00007 Document 12 Filed on 03/26/21 in TXSD Page 13 of 15




        of this response.

  h.    Part IV, ¶ 39 of Defendant’s Motion based on the reasons set forth in Part II

        ¶9−13 of this response.

  i.    Part IV, ¶ 40 of Defendant’s Motion based on the reason that it is redundant, and

        the reasons set forth in Part II ¶16−18 of this response.

  j.    Part IV, ¶ 41 & 42 of Defendant’s Motion on the grounds that Plaintiff has not

        exceeded its condemnation power. See Berman v. Parker, 348 U.S. 26, 35–36, 75

        S. Ct. 98, 104, 99 L. Ed. 27 (1954) (“It is not for the courts to oversee the choice

        of the boundary line nor to sit in review on the size of a particular project area.

        Once the question of the public purpose has been decided, the amount and

        character of land to be taken for the project and the need for a particular tract to

        complete the integrated plan rests in the discretion of the legislative branch.”);

        United States v. 2,606.84 Acres of Land in Tarrant Cty., Tex., 432 F.2d 1286,

        1290 (5th Cir. 1970) (“The only exception [to the review of the essential nature of

        the taking] would occur if the delegated official so overstepped his authority that

        no reasonable man could conclude that the land sought to be condemned had

        some association with the authorized project.”); see also 1.04 Acres, 538 F. Supp.

        2d at 999−1000; supra Part II.

  k.    Part IV, ¶ 43 of Defendant’s Motion based on the reason that it is redundant, and

        the reasons set forth in Part II.

  l.    Part IV, ¶ 46 of Defendant’s Motion on the ground that the Secure Fence Act of

        2006 is immaterial or impertinent to the current proceedings and the Subject

                                            13
       Case 5:21-cv-00007 Document 12 Filed on 03/26/21 in TXSD Page 14 of 15




                Property has been designated for a road, and not a fence. See Augustus v. Bd. of

                Pub. Instruction of Escambia Cty., Fla., 306 F.2d 862, 868 (5th Cir. 1962) (“The

                motion to strike should be granted only when the pleading to be stricken has no

                possible relation to the controversy.”).

         m.     Part IV, ¶ 47 of Defendant’s Motion on the ground that it is redundant and legally

                insufficient.

III.     Conclusion

         Based on the foregoing, Plaintiff requests that this Court deny Defendant’s Motion and strike

Defendant’s pleading insofar as it is redundant, immaterial, and legally insufficient.




                                                  14
    Case 5:21-cv-00007 Document 12 Filed on 03/26/21 in TXSD Page 15 of 15




                                                     Respectfully submitted,

                                                     JENNIFER B. LOWERY
                                                     Acting United States Attorney
                                                     Southern District of Texas

                                              By:     s/ Chanmealea Thou
                                                      CHANMEALEA THOU
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3596627
                                                      California Bar No. 326469
                                                      11204 McPherson Road, Suite 100A
                                                      Laredo, Texas 78045
                                                      Telephone: (956) 721-4977
                                                      Facsimile: (956) 992-9425
                                                      E-mail: Chanmealea.Thou2@usdoj.gov
                                                      Attorney in Charge




                                CERTIFICATE OF SERVICE

       I, Chanmealea Thou, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on March 26, 2021, I served the foregoing using the Court’s ECF notification

system on all parties receiving ECF notice in this case.

                                                     s/ Chanmealea Thou
                                                     Chanmealea Thou
                                                     Assistant United States Attorney




                                                15
